Citation Nr: 0635829	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 20, 1971 to 
February 9, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's request 
to reopen his claims for entitlement to service connection 
for a left knee disability and pilonidal cyst.  The veteran's 
claim for service-connection for a right knee disability was 
also denied.  In March 2004, the Board denied the veteran's 
claim for a right knee disability and in November 2004, the 
Board denied the veteran's claim for a pilonidal cyst.  As 
such, these claims are not before the Board.

The veteran participated in a Board video conference hearing 
in November 2003.  The Board notes that in August 2006, the 
veteran was informed that the Veterans Law Judge who had 
conducted his hearing had retired.  The veteran was afforded 
the opportunity to participate in a new hearing.  The 
notification letter noted that if the veteran did not respond 
within 30 days, the Board would assume he did not wish to 
have a new hearing.  The veteran did not respond.

In March 2004, the Board reopened the veteran's left knee 
claim and remanded it to obtain an orthopedic examination.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In November 2004, the Board again remanded 
the veteran's claim to comply with its previous remand 
directives.


FINDINGS OF FACT

1.  The veteran did not have a pre-existing left knee 
disability, prior to entering service.

2.  The veteran's current left knee disability is not the 
result of a disease or injury in service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; service medical records; VA 
examination reports dated in April 2004, March 2005 and May 
2006; and VA treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Pursuant to statutory provisions, the veteran is entitled to 
the presumption of soundness at the time of his entry into 
service.  Thus, the burden is on VA to rebut the presumption 
by clear and unmistakable evidence that the disorder now 
claimed was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004).  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.

Based upon a review of all the evidence of record, the 
preexistence of a left knee disorder is not established by 
clear and unmistakable evidence.  There is no evidence that 
the veteran suffered from a left knee disability prior to 
entering service.  A consultation sheet, dated December 15, 
1971 just prior to entrance into the Army, noted the veteran 
had a history of pain in his left knee for the prior five 
years with no history of trauma, but provided no diagnosis.  
On the enlistment Standard Form (SF) 93, the veteran himself 
reported he experienced a "trick" or locked knee.  He is 
competent to report that he had pain and locking of the left 
knee, but he is not competent to diagnose a specific 
disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, the veteran's service 
entrance examination conducted in December 1971, contained 
orthopedic findings that established the veteran's left knee 
was normal, and the veteran was fit for duty.  Thus, the 
veteran is afforded the presumption of soundness upon entry 
into service.

The veteran has alleged that his left knee was injured by 
another soldier during his time on active duty, causing his 
left knee to lock at a 45 degree angle, with no resolution 
until after service, when he underwent a medial meniscectomy.  
The Board notes that the veteran was in service for 
approximately one month and 20 days.  There is no record of 
any injury to the left knee during service.  The veteran 
participated in Medical Board proceedings in January 1972, 
and was determined to be medically unfit for service due to a 
pilonidal cyst and sinus disability (the subject of a prior 
Board decision).  The veteran's January 1972 discharge 
examination did not note any left knee disabilities.  The SF 
93 noted that the veteran had one episode of left knee 
trouble approximately one week before entering the Army, but 
did not indicate a specific disability.

The Board notes that the questions posed to the VA examiners 
are based on the assumption that the veteran's left knee 
disability existed prior to service.  This is a legal 
question, based upon a specific set of regulatory criteria.  
The Board has determined that the veteran's disability did 
not exist prior to service, thus, the only medical statement 
necessary to establish service connection, is whether a 
current disability is related to a disease or injury in 
service.  See 38 C.F.R. § 3.303 (2006).

The April 2004 VA examination report diagnosed the veteran 
with probable left knee degenerative joint disease secondary 
to medial meniscectomy.  The examiner stated that after 
reviewing the veteran's claims folder, he did not see any 
evidence of the veteran having had a knee injury while in 
service, nor did he find any record of the veteran being 
treated in service for a left knee disability.  It was 
determined that the left knee disability was not related to 
service.

In support of his claim, the veteran refers to the VA 
examinations conducted in March 2005 and May 2006.  The March 
2005 examiner noted that x-ray evidence showed a lateral 
joint space with degenerative changes.  It was noted this was 
possible due to the veteran's attacks of gout.  The examiner 
stated "he has a clear history of knee injury during his 
short period that he served in the military and soon after 
his medical discharge, he underwent meniscectomy..."  The 
examiner then stated that he thought the veteran did injure 
his knee in service.  There was no notation in the 
examination report that the examiner had reviewed the 
veteran's claims folder in conjunction with his review.

The May 2006 examiner was asked to reconcile the differing 
opinions of the examiners from April 2004 and March 2005.  
The examiner reviewed the claims folder and diagnosed the 
veteran with bilateral soft tissue calcification of 
chondrocalcinosis, mild degenerative joint disease of the 
left knee and meniscus tear of the left knee, status post 
surgery.  The examiner concluded that it was at least as 
likely as not that there was an injury causing an increase in 
disability during service.  

While the Board acknowledges the positive nexus opinions 
given by the March 2005 and May 2006 VA examiners, the 
evidence of record does not support these findings.  The 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The March 2005 and May 2006 VA 
examiners failed to substantiate their statements that the 
veteran had a history of knee injury during service.  The 
service medical records are completely negative for any 
complaints or treatment of a left knee disability, other than 
the veteran's general comments on his SF 93 Forms at entrance 
and separation.  The May 2006 examiner clearly bases his 
opinion on the fact that the veteran later underwent a medial 
meniscectomy, allegedly in 1972.  Though current x-ray 
evidence establishes that the veteran did undergo such 
surgery, there is no evidence of record that supports his 
claim that such was done in 1972, after the veteran was 
discharged from service.  

Both examiners are clearly basing their opinions on 
statements made by the veteran.  In Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Court stated that the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the veteran and that are 
unsupported by the clinical evidence.  The most persuasive 
opinion is that of the April 2004 examiner.  Though taking 
the veteran's statements into account, the examiner also 
closely reviewed the service medical records to determine if 
there was any left knee injury at all during service.  He 
concluded there was not.  

Based on the veteran's statements and the VA examiners' 
opinions, the veteran experienced some sort of pain of the 
left knee during service.  This does not amount to concluding 
that there was an actual injury to the left knee in service.  

Therefore, in light of all of the foregoing, the Board finds 
that the presumption of soundness was not rebutted, and there 
was no evidence of a disease or injury to the left knee in 
service.  Accordingly, service connection is not warranted.  
See Hickson, supra.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current disorder is related to 
service.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in June 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2002 letter told him to 
provide any relevant evidence in his possession and informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

In June 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claim is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  The veteran 
indicated in July 2002 that records from the alleged knee 
surgery in 1972 were not available.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded VA examinations 
in April 2004, March 2005 and May 2006.  See 38 C.F.R. § 
3.159(c)(4) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  

Additionally, the veteran was informed in August 2006 that 
the Veterans Law Judge who had conducted his Board hearing in 
November 2003 had retired.  He was provided an opportunity 
for a new hearing and informed that if he did not respond 
within 30 days, his claim would be decided upon the evidence 
of record.  The veteran did not respond.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


